Citation Nr: 0810185	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  96-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to September 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the Newark, 
New Jersey Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1996, the veteran appeared for a 
personal hearing before a hearing officer at the RO.  In 
February 1997 he appeared before the undersigned at a Travel 
Board hearing at the Newark RO, and in April 2002 he appeared 
before the undersigned at a hearing in Washington D.C.  The 
case was before the Board in May 2002, when the Board denied 
service connection for PTSD.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2003, the Court issued an order that 
granted a Joint Motion for Remand to the Board (Joint Motion) 
filed by counsel for both parties, vacated the Board's May 
2002 decision, and remanded the matter on appeal to the Board 
for action in compliance with the Joint Motion.  Pursuant to 
the Court's Order, the Board remanded the case to the RO in 
November 2003 for readjudication consistent with the Joint 
Motion.  In May 2005, the Board issued a decision which 
denied service connection for PTSD.  In a July 2007 
memorandum decision, the Court vacated the Board's decision 
and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran maintains that he currently has PTSD as a result 
of in-service personal and sexual assault.  As an initial 
matter, the veteran's private attorney has asserted that the 
Board failed to ensure that the RO fulfilled its duty to 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, she stated while the RO sent the 
veteran a VCAA notice letter and standard PTSD questionnaire 
in March 2004, PTSD claims based on personal assault in 
service are unique and require a special notice letter that 
advises a claimant of the various ways in which personal and 
sexual assault may be corroborated, to include: behavior 
and/or performance changes; records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; statements from family members, fellow service 
members, or clergy; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.   See July 2006 Brief of 
Appellant.  In the July 2007 decision, the Court stated that 
it would not address the veteran's argument concerning duty 
to assist; therefore, this is still an open question.  
Presumably, the veteran's attorney is well-versed in VA 
governing law and regulations, including the VCAA, and is 
advising the veteran.  However, as it is asserted that the 
veteran is uninformed, and to ensure that due process 
requirements are met, notice of alternative forms of evidence 
he may submit to support the alleged "personal assault" 
stressor is necessary.  See 38 C.F.R. § 3.304(f)(3) and VA 
ADJUDICATION PROCEDURE MANUAL M21- 1MR, Part IV.ii.1.D.17. 

Moreover, in its May 2005 decision that denied service 
connection for PTSD, the Board noted that the veteran's claim 
that he was beaten and sexually assaulted several times by a 
fellow prisoner at Fort Leavenworth during his military 
service could not be verified.  In the Court's July 2007 
memorandum decision, it was stated that remand was required 
because the Board failed to provide adequate reasons and 
bases for its decision.  Specifically, the Court found that 
the Board failed to properly discuss statements from the 
veteran's wife regarding his behavior changes after his 
military service, and medical opinions from the veteran's 
treating VA physician regarding the veracity of his 
statements.  Upon further review of the evidence of record, 
the Board finds that an additional medical opinion from a 
psychiatrist is necessary to provide insight into the 
behavior changes described by the veteran's wife.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reasons outlined above, the Board 
finds it appropriate to also direct that action be taken to 
remedy any inadequacy of notice under the Court's holding in 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter to the 
veteran and his attorney informing them of 
the provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged in-service personal and sexual 
assault, request the veteran to submit any 
pertinent evidence in his possession, and 
request him to either submit alternative 
evidence of the personal and sexual 
assault or provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
the evidence on his behalf.  Specifically, 
he should be advised of the various ways 
in which personal and sexual assault may 
be corroborated.  Such alternative forms 
of evidence include, but are not limited 
to: behavior and/or performance changes; 
records from law enforcement authorities, 
mental health counseling centers, 
hospitals, or physicians; statements from 
family members, fellow service members, or 
clergy; deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  

The letter should also request that the 
veteran's wife provide a statement 
describing, in detail, the behavior 
changes that she noticed in the veteran 
after he returned from his military 
service.  This statement should include 
when the onset of the changes occurred and 
the type of changes that she observed.

The RO should also provide the veteran 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran and his attorney should have 
ample opportunity to respond.

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unable to obtain a 
copy of any pertinent evidence identified 
by the veteran, it should so advise the 
veteran and his attorney and ask them to 
provide copies of the outstanding 
evidence.  The RO should arrange for any 
further development necessary to 
corroborate that the alleged stressor 
event in service actually occurred.

3.  The RO should also arrange for the 
veteran to be afforded a VA examination by 
a psychiatrist to determine if he has PTSD 
due to an in-service stressor event.  The 
veteran's claims file, to include a copy 
of this Remand, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically review the statements 
provided by the veteran's wife, including 
any statements submitted as a result of 
this remand and those submitted in 1997.  
The examination and the report thereof 
should be in accordance with DSM-IV.  

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should opine 
whether the veteran has PTSD as a result 
of a personal assault in service.  The 
opinion should include comment as to: (1) 
Whether the behavioral changes noted by 
the veteran's wife reflect that he was 
assaulted during his incarceration at Fort 
Leavenworth; (2) Whether the veteran's 
prison experience, of itself, would 
produce behavioral changes of the type 
described by the veteran's wife.  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

4.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

